DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Caleb Pollack on 03/16/2021.

Claim 16 has been amended as follows:

	16. (Currently Amended) The system of claim 
find the local minimum entropy level by selecting the minimal value between the entropy level of an incoming audio frame and the previous local minimum entropy level determined for an audio frame previous to the incoming audio frame, and
find the local maximum entropy level by selecting the maximum value between the entropy level of an incoming audio frame and the previous local maximum entropy level determined for an audio frame previous to the incoming audio frame.

/Quynh H Nguyen/
Primary Examiner, Art Unit 2652